DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/21 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation “a second distance value” in line 3. It is unclear whether this is the same as or different than the second distance value introduced at claim 1 line 10. For examination purposes the limitation in claim 8 will be considered as --a third distance value--.
Claim 9 recites the limitation “the distance value” in line 6. It is unclear whether this is the same as or different than the first and second distance values introduced at claim 1 lines 6 and 10. For examination purposes the limitation at claim 9 line 6 “the distance value and the heat signature value” will be considered as --the heat signature value and at least one of the first and second distance values--.
Claim 10 recites the limitation “the second proximity sensor” in line 1. There is insufficient antecedent basis for the limitation in the claim. For examination purposes the claim will be considered as dependent upon claim 9.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-12 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-8 and 10 of U.S. Patent No. 11,220,964. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter.
Regarding claim 1, the Patent claims a generator comprising:
an internal combustion engine (claim 1);
a proximity sensor structured to detect a distance value indicative of a distance between the generator and an object (claim 1); and
a controller configured to (claim 1):
receive a first distance value from the proximity sensor corresponding to the distance between the generator and the object (claim 1 at col. 13 lines 37 and 46);
initiate an alarm based upon determining that the first distance value is less than a predetermined minimum distance value (claim 1 at col. 13 lines 47-49);
receive a second distance value from the proximity sensor corresponding to the distance between the generator and the object (claim 1 at col. 13 lines 51-52); and
initiate a shutdown of the generator upon determining that the second distance value is less than the predetermined minimum distance value (claim 1 at col. 13 lines 52-55).
Regarding claim 2, the Patent claims the generator of claim 1.
The Patent further claims wherein the controller is configured to receive the second distance value at a predetermined time period after receiving the first distance value (claim 10).
Regarding claim 3, the Patent claims the generator of claim 2.
The Patent further claims wherein the controller is configured to deactivate the alarm upon determining that the second distance value is greater than the predetermined minimum distance value (claim 2).
Regarding claim 4, the Patent claims the generator of claim 2.
The Patent further claims wherein the controller is configured to deactivate the alarm upon determining that a difference between the first distance value and the second distance value exceeds a transient value threshold (claim 10).
Regarding claim 5, the Patent claims the generator of claim 1.
The Patent further claims a carbon monoxide (CO) sensor, wherein the controller is further structured to receive a detected level of CO from the CO sensor, determine whether to initiate at least one of an alarm and a shutdown of the generator based on the detected level of CO and a predetermined CO level threshold, and initiate at least one of the alarm and the shutdown of the generator based on determining that the detected level of CO is more than the predetermined CO level threshold (claim 3).
Regarding claim 7, the Patent claims the generator of claim 1.
The Patent further claims wherein the internal combustion engine comprises an exhaust outlet, and wherein the first distance value corresponds to the distance between the exhaust outlet and the object (claim 1).
Regarding claim 8, the Patent claims the generator of claim 1.
The Patent further claims wherein the proximity sensor is a primary proximity sensor, and wherein the generator further comprises a secondary proximity sensor, the secondary proximity sensor being structured to detect a second distance value indicative of a second distance between the generator and the object, wherein the secondary proximity sensor and the primary proximity sensor face in different directions relative to the generator (claim 8).
Regarding claim 9, the Patent claims the generator of claim 1.
The Patent further claims wherein the proximity sensor comprises a first proximity sensor and the generator further comprises a second proximity sensor (claim 6);
wherein the second proximity sensor is structured to determine a heat signature value of the object (claim 6);
wherein the controller is structured to initiate at least one of the alarm and the shutdown of the generator based on the distance value and the heat signature value (claim 6).
Regarding claim 10, the Patent claims the generator of claim 7.
The Patent further claims wherein the second proximity sensor includes an infrared sensor (claim 7).
Regarding claim 11, the Patent claims a generator comprising:
an internal combustion engine (claim 1); and
a proximity sensor structured to detect a distance value indicative of a distance between the generator and an object (claim 1);
a carbon monoxide (CO) sensor (claim 3); and
a controller configured to:
receive a first distance value from the proximity sensor corresponding to the distance between the generator and the object (claim 1 at col. 13 lines 37 and 46);
initiate an alarm based upon determining that the first distance value is less than a predetermined minimum distance value (claim 1 at col. 13 lines 47-49);
receive a second distance value from the proximity sensor corresponding to the distance between the generator and the object (claim 1 at col. 13 lines 37 and 51); and
initiate a shutdown of the generator upon (i) determining that the second distance value is less than the predetermined minimum distance value (claim 1 at col. 13 lines 53-55) or (ii) upon determining that a CO concentration exceeds a threshold CO level (claim 3 at col. 13 line 67 to col. 14 line 2).
Regarding claim 12, the Patent claims the generator of claim 11.
The Patent further claims wherein the controller is further configured to initiate an alarm based upon determining that the CO concentration exceeds the threshold CO level (claim 3 at col. 13 lines 64-66).
Regarding claim 15, the Patent claims the generator of claim 11.
The Patent further claims wherein the controller is configured to receive the second distance value at a predetermined time period after receiving the first distance value (claim 10).
Regarding claim 16, the Patent claims the generator of claim 15.
The Patent further claims wherein the controller is configured to deactivate the alarm upon determining that the second distance value is greater than the predetermined minimum distance value (claim 2).
Regarding claim 17, the Patent claims the generator of claim 15.
The Patent further claims wherein the controller is configured to deactivate the alarm upon determining that a difference between the first distance value and the second distance value exceeds a transient value threshold (claim 10).
Regarding claim 18, the Patent claims a generator comprising:
an internal combustion engine (claim 1); and
a proximity sensor structured to detect a distance value indicative of a distance between the generator and an object (claim 1); and
a controller configured to (claim 1):
receive a first distance value from the proximity sensor corresponding to the distance between the generator and the object (claim 1 at col. 13 lines 37 and 46);
initiate an alarm based upon determining that the first distance value is less than a predetermined minimum distance value (claim 1 at col. 13 lines 47-49);
receive a second distance value from the proximity sensor corresponding to the distance between the generator and the object (claim 1 at col. 13 lines 37 and 51); and
deactivate the alarm based upon determining that the second distance value is greater than the predetermined minimum distance value (claim 2).
Regarding claim 19, the Patent claims the generator of claim 18.
The Patent further claims wherein the controller is further configured to:
initiate a shutdown of the generator upon determining that the second distance value is less than the predetermined minimum distance value (claim 1 at col. 13 lines 52-55).
Regarding claim 20, the Patent claims the generator of claim 19.
The Patent further claims wherein the controller is configured to initiate a shutdown of the generator upon determining that a difference between the first distance value and the second distance value is less than a transient value threshold (claim 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over TAKAMIYA (JP 2017-166455, provided by Applicant on 12/01/21 IDS) in view of DUERKSEN (US 2017/0213468, provided by Applicant on 12/01/21 IDS).
Regarding claim 1, TAKAMIYA discloses a generator comprising:
an internal combustion engine (line 174);
a proximity sensor (50) structured to detect a value (detected/not detected, Table 1) indicative of a distance between the generator and an object (detects an obstacle within a distance of 1 m, i.e. Yes at S03 in Fig. 3 is indicative of a distance between the generator and an object and therefore may be considered a distance value in the manner defined by the claim, lines 375-385); and
a controller (100) configured to:
receive a first value (e.g. 50A) from the proximity sensor corresponding to the distance between the generator and the object;
initiate an alarm (Yes at S05) based upon the first value;
receive a second value (e.g. 50B) from the proximity sensor corresponding to the distance between the generator and the object; and
initiate a shutdown of the generator (S08) upon the second value (Tables 1 and 2).
TAKAMIYA discloses object detection is based on a binary detected/not detected determination of the proximity sensors and is silent regarding object detection being based on a measured distance from the proximity sensors being less than a predetermined minimum distance value.
	However, DUERKSEN teaches a controller (319) that determines whether to initiate an alarm based on a distance value (measured distance, 0104 line 8) from a proximity sensor (306, 0104 line 7) and a predetermined minimum distance value (threshold distance, 0104 line 8-9) and initiates an alarm (0104 line 11) based on object determination when the distance value is less than the predetermined minimum distance value (0104 lines 9-10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the object determinations based on measured distance values being less than predetermined minimum distance values taught by DUERKSEN for the binary object determinations of TAKAMIYA to provide for robust and programmably adjustable determination of the object near the exhaust outlet so that the sensitivity of the alarm may be easily optimized during development and/or end-use.
	Note that unlike original claim 2 in 16/567,925, this claim does not recite that the second distance value is acquired after activating the alarm.
Regarding claim 7, TAKAMIYA as modified teaches the generator of claim 1.
TAKAMIYA as modified currently teaches the first distance value.
TAKAYIMA further discloses wherein the internal combustion engine (line 174) comprises an exhaust outlet (30), and wherein the first distance value corresponds to the distance between the exhaust outlet and the object (lines 381-385 and Fig. 4).
Regarding claim 8, TAKAMIYA as modified teaches the generator of claim 1.
TAKAMIYA further discloses wherein the proximity sensor (50) is a primary proximity sensor (primary at least because it takes three measurements while the others, 60 and 70, only take one), and wherein the generator further comprises a secondary proximity sensor (e.g. 60), the secondary proximity sensor being structured to detect a third value (detected/not detected, Table 2) indicative of a second distance between the generator and the object (i.e. Yes at S03 in Fig. 3), wherein the secondary proximity sensor and the primary proximity sensor face in different directions relative to the generator (Fig. 4).
TAKAMIYA discloses object detection is based on a binary detected/not detected determination of the proximity sensors and is silent regarding object detection being based on a measured distance from the proximity sensors being less than a predetermined minimum distance value.
	However, DUERKSEN teaches a controller (319) that determines whether to initiate an alarm based on a distance value (measured distance, 0104 line 8) from a proximity sensor (306, 0104 line 7) and a predetermined minimum distance value (threshold distance, 0104 line 8-9) and initiates an alarm (0104 line 11) based on object determination when the distance value is less than the predetermined minimum distance value (0104 lines 9-10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the binary object determinations of TAKAMIYA with object determinations based on measured distance values being less than predetermined minimum distance values as taught by DUERKSEN to provide for robust and programmably adjustable determination of the object near the exhaust outlet so that the sensitivity of the alarm may be easily optimized during development and/or end-use.

Claims 5-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over TAKAMIYA (JP 2017-166455, provided by Applicant on 12/01/21 IDS) in view of DUERKSEN (US 2017/0213468, provided by Applicant on 12/01/21 IDS) and WISCHSTADT (US 2018/0291822, provided by Applicant on 12/01/21 IDS).
Regarding claim 5, TAKAMIYA as modified teaches the generator of claim 1.
TAKAMIYA does not disclose a carbon monoxide (CO) sensor.
WISCHSTADT teaches a carbon monoxide (CO) sensor (102) and a controller (122) is further structured to receive a detected level of CO from the CO sensor (S136, Fig. 6), determine (S138-S140) whether to initiate at least one of an alarm (S144) and a shutdown (S146) of the generator based on the detected level of CO and a predetermined CO level threshold (S138), and initiate at least one of the alarm (S144) and the shutdown (S146) of the generator based on determining that the detected level of CO is more than the predetermined CO level threshold (S138) to provide portable generator with an on-board carbon monoxide detector to automatically shutdown the operations of the generator when a carbon monoxide build-up is sensed (0003 lines 4-6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the CO sensor and control strategy taught by WISCHSTADT to the generator of TAKAMIYA to provide portable generator with an on-board carbon monoxide detector to automatically shutdown the operations of the generator when a carbon monoxide build-up is sensed.
Regarding claim 6, TAKAMIYA as modified teaches the generator of claim 5.
TAKAMIYA as currently modified teaches the controller configured to determine whether to initiate the shutdown of the generator based on the first distance value, the second distance value and the predetermined distance value minimum (TAKAMIYA and DUERKSEN).
WISCHSTADT further teaches reducing the predetermined CO level threshold when a distance value from a proximity sensor (103) being less than a predetermined distance value minimum (if the sensor 103 senses the generator is in a confined space, 0063 lines 22-23; sensor 103 senses the location of a structure near the generator, 0063 lines 8-9)(0063 lines 23-25) and initiating the shutdown of the generator based on determining that the detected level of CO is more than the predetermined CO level threshold and the distance value is less than the predetermined distance value minimum (0063 lines 19-22)(i.e. the distance value is below a threshold in the condition where the CO threshold has been lowered) to result in a more sensitive system due to the more dangerous environment of a confined space (0063 lines 26-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the control strategy taught by WISCHSTADT to the generator of TAKAMIYA to result in a more sensitive system due to the more dangerous environment of a confined space to provide portable generator with an on-board carbon monoxide detector to automatically shutdown the operations of the generator when a carbon monoxide build-up is sensed.
TAKAMIYA as modified teaches the controller configured to:
determine whether to initiate the shutdown of the generator based on the detected level of CO, the first distance value, the second distance value, the predetermined distance value minimum, and the predetermined CO level threshold; and
initiate the shutdown of the generator based on determining that the detected level of CO is more than the predetermined CO level threshold and at least one of the first distance value and the second distance value is less than the predetermined distance value minimum.
Regarding claim 11, TAKAMIYA discloses a generator comprising:
an internal combustion engine (line 174); and
a proximity sensor (50) structured to detect a value (detected/not detected, Table 1) indicative of a distance between the generator and an object (detects an obstacle within a distance of 1 m, i.e. Yes at S03 in Fig. 3 is indicative of a distance between the generator and an object and therefore may be considered a distance value in the manner defined by the claim, lines 375-385); and
a controller configured to:
receive a first value (e.g. 50A) from the proximity sensor corresponding to the distance between the generator and the object;
initiate an alarm (Yes at S05) based upon the first value;
receive a second value (e.g. 50B) from the proximity sensor corresponding to the distance between the generator and the object; and
initiate a shutdown of the generator (S08) upon (i) the second value (Tables 1 and 2) or (ii) upon determining that a CO concentration exceeds a threshold CO level (optional limitation).
TAKAMIYA discloses object detection is based on a binary detected/not detected determination of the proximity sensors and is silent regarding object detection being based on a measured distance from the proximity sensors being less than a predetermined minimum distance value.
	However, DUERKSEN teaches a controller (319) that determines whether to initiate an alarm based on a distance value (measured distance, 0104 line 8) from a proximity sensor (306, 0104 line 7) and a predetermined minimum distance value (threshold distance, 0104 line 8-9) and initiates an alarm (0104 line 11) based on object determination when the distance value is less than the predetermined minimum distance value (0104 lines 9-10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the binary object determinations of TAKAMIYA with object determinations based on measured distance values being less than predetermined minimum distance values as taught by DUERKSEN to provide for robust and programmably adjustable determination of the object near the exhaust outlet so that the sensitivity of the alarm may be easily optimized during development and/or end-use.
TAKAMIYA does not disclose a carbon monoxide (CO) sensor as claimed.
	However, WISCHSTADT teaches a generator (100) comprising a carbon monoxide (CO) sensor (102) to provide portable generator with an on-board carbon monoxide detector to automatically shutdown the operations of the generator when a carbon monoxide build-up is sensed (0003 lines 4-6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the CO sensor taught by WISCHSTADT to the generator of TAKAMIYA to provide portable generator with an on-board carbon monoxide detector to automatically shutdown the operations of the generator when a carbon monoxide build-up is sensed.
Regarding claim 12, TAKAMIYA as modified teaches the generator of claim 11.
WISCHSTADT previously taught the CO sensor.
WISCHSTADT further teaches a controller (122) configured to initiate an alarm (130) based upon determining that the CO concentration exceeds the threshold CO level (0071 lines 6-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the CO sensor and controller taught by WISCHSTADT to the generator of TAKAMIYA to provide portable generator with an on-board carbon monoxide detector to automatically shutdown the operations of the generator when a carbon monoxide build-up is sensed.
Regarding claim 13, TAKAMIYA as modified teaches the generator of claim 12.
TAKAMIYA discloses using proximity sensors to determine when the generator is operated in confined spaces (lines 27-28).
WISCHSTADT further teaches the controller (122) adjusts the threshold CO level based upon a value of a proximity sensor (103, 0063 lines 7-8)(0063 lines 22-25) to result in a more sensitive system due to the more dangerous environment of a confined space (0063 lines 26-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the first and/or second distance value of TAKAMIYA as modified to adjust the threshold CO level as further taught by WISCHSTADT to result in a more sensitive system due to the more dangerous environment of a confined space.
The Examiner respectfully submits that the claims are directed to an apparatus (rather than a method) which must be distinguished from the prior art in terms of structure rather than function. See MPEP §2114 and 2173.05(g). Hence, the functional limitation “the controller adjusts the threshold CO level based upon at least one of the first distance value and the second distance value” which is narrative in form has been given very little patentable weight, insomuch as the Examiner bears the burden of supplying art that discloses the claimed structure and is capable of performing the claimed functions, while not necessarily needing to explicitly disclose performing the claimed functions. In order to be given patentable weight, a functional limitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In the instant case, the controller of TAKAMIYA as modified is configured to perform the recited function.



Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over TAKAMIYA (JP 2017-166455, provided by Applicant on 12/01/21 IDS) in view of DUERKSEN (US 2017/0213468, provided by Applicant on 12/01/21 IDS) and GRANT (US 2007/0085692, provided by Applicant on 12/01/21 IDS).
Regarding claim 14, TAKAMIYA discloses a generator comprising:
an internal combustion engine (line 174); and
a proximity sensor (50) structured to detect a value (detected/not detected, Table 1) indicative of a distance between the generator and an object (detects an obstacle within a distance of 1 m, i.e. Yes at S03 in Fig. 3 is indicative of a distance between the generator and an object and therefore may be considered a distance value in the manner defined by the claim, lines 375-385); and
a controller configured to:
receive a first value (e.g. 50A) from the proximity sensor corresponding to the distance between the generator and the object;
initiate an alarm (Yes at S05) based upon the first value;
receive a second value (e.g. 50B) from the proximity sensor corresponding to the distance between the generator and the object; and
initiate a shutdown of the generator (S08) upon (i) the second value (Tables 1 and 2) or (ii) upon determining that a CO concentration exceeds a threshold CO level (optional limitation).
TAKAMIYA discloses object detection is based on a binary detected/not detected determination of the proximity sensors and is silent regarding object detection being based on a measured distance from the proximity sensors being less than a predetermined minimum distance value.
	However, DUERKSEN teaches a controller (319) that determines whether to initiate an alarm based on a distance value (measured distance, 0104 line 8) from a proximity sensor (306, 0104 line 7) and a predetermined minimum distance value (threshold distance, 0104 line 8-9) and initiates an alarm (0104 line 11) based on object determination when the distance value is less than the predetermined minimum distance value (0104 lines 9-10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the binary object determinations of TAKAMIYA with object determinations based on measured distance values being less than predetermined minimum distance values as taught by DUERKSEN to provide for robust and programmably adjustable determination of the object near the exhaust outlet so that the sensitivity of the alarm may be easily optimized during development and/or end-use.
TAKAMIYA does not disclose a carbon monoxide (CO) sensor as claimed.
However, GRANT teaches a generator (10) comprising a carbon monoxide (CO) sensor (12) to provide a method of detecting carbon monoxide to prevent the build-up of carbon monoxide concentration in the air to reach harmful levels in enclosed or poorly ventilated spaces (0003 lines 9-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the CO sensor and control process taught by GRANT to the generator and controller of TAKAMIYA to provide a method of detecting carbon monoxide to prevent the build-up of carbon monoxide concentration in the air to reach harmful levels in enclosed or poorly ventilated spaces.
GRANT previously taught the CO sensor.
GRANT further teaches wherein the controller (16) is configured to initiate a shutdown of the generator (S9) upon determining that the CO concentration (CO content, 0015 line 2) exceeds an absolute CO threshold level (predetermined limit, 0015 line 4; the predetermined limit of GRANT is considered an absolute CO threshold level because it is not varied based on any other parameter) to provide a method of detecting carbon monoxide to prevent the build-up of carbon monoxide concentration in the air to reach harmful levels in enclosed or poorly ventilated spaces (0003 lines 9-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the control process taught by GRANT to the generator and controller of TAKAMIYA to provide a method of detecting carbon monoxide to prevent the build-up of carbon monoxide concentration in the air to reach harmful levels in enclosed or poorly ventilated spaces. 
TAKAMIYA as modified currently teaches the absolute CO threshold level is independent of the first distance value and the second distance value because the prior art has not taught any relationship between the parameters.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over TAKAMIYA (JP 2017-166455, provided by Applicant on 12/01/21 IDS) in view of WASSON COLEY (US 6,927,696).
Regarding claim 18, TAKAMIYA discloses a generator comprising:
an internal combustion engine (line 174); and
a proximity sensor (50) structured to detect a value (detected/not detected, Table 1) indicative of a distance between the generator and an object (detects an obstacle within a distance of 1 m, i.e. Yes at S03 in Fig. 3 is indicative of a distance between the generator and an object and therefore may be considered a distance value in the manner defined by the claim, lines 375-385); and
a controller (100) configured to:
receive a first value (e.g. 50A) from the proximity sensor corresponding to the distance between the generator and the object;
initiate an alarm (Yes at S05) based upon determining; and
receive a second value (e.g. 50B) from the proximity sensor corresponding to the distance between the generator and the object.
	TAKAMIYA discloses object detection is based on a binary detected/not detected determination of the proximity sensors and is silent regarding object detection being based on a measured distance from the proximity sensors relative to a predetermined minimum distance value.
	However, WASSON COLEY teaches a controller (401) that initiates an alarm (S314) based upon determining (Yes at S312, Fig. 3) that a first distance value (S308) from a proximity sensor (404) is less than a predetermined minimum distance value (S312).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the object determinations based on measured distance values being less than predetermined minimum distances values taught by WASSON COLEY for the binary object determinations of TAKAMIYA to provide for robust and adjustable determination of the object near the exhaust outlet so that the sensitivity of the alarm may be easily optimized during development and/or end-use.
	TAKAMIYA does not disclose deactivating the alarm as claimed.
	However, WASSON COLEY further teaches deactivating the alarm (S324) based upon determining that a second distance value (S318) is greater than the predetermined minimum distance value (S322).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deactivate the alarm of TAKAMIYA if a second distance value is greater than a predetermined minimum distance value as taught by WASSON COLEY to cancel the alarm state as there no longer is a detected object to raise concern that it may cause a failure or that the heat of the exhaust gas may ignite combustibles and cause a fire, or that poisoning may occur due to substances in the exhaust gas when used indoors or in an environment with insufficient ventilation.

Allowable Subject Matter
Claims 2-4, 15-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and a terminal disclaimer filed over U.S. Patent No. 11,220,964.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, and a terminal disclaimer filed over U.S. Patent No. 11,220,964. Claim 10 would be allowable if amended to depend on claim 9 as considered in this Office action and a terminal disclaimer filed. See rejections under 112(b) above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 102054338 discloses a similar device to that of WASSON COLEY.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555. The examiner can normally be reached M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK L. GREENE/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747